MEMORANDUM ***
Ignacio Solis-Perez (“Perez”) was injured on March 24, 1994 after he fell over a fence carrying a feed bag on his back. After medication, a brief rest, physical therapy, and epidural steroid injections failed to provide relief, Perez filed claims for Disability Insurance Benefits and Supplemental Security Income Benefits. After the Social Security Administration (“SSA”) denied Perez’s application for benefits and request for reconsideration, Perez requested a hearing. The Administrative Law Judge (“ALJ”) ruled that Perez was not “disabled” within the meaning of the law after finding that there were a significant number of jobs that Perez had the residual functional capacity to perform. The SSA Appeals Council denied Perez’s request for review.
Perez then filed a complaint in the District of Arizona. Perez moved for summary judgment, and the SSA responded with a motion to remand the case for further administrative proceedings. The district court denied Perez’s motion and granted the SSA motion for remand, ordering “further clarification of the finding regarding residual functional capacity.”
Perez and the SSA agree that the ALJ’s decision was not supported by substantial evidence, but they disagree about the appropriate remedy. Perez argues that remand is inappropriate because sufficient evidence exists in the record to allow an immediate award of benefits. The SSA contends that the district court properly remanded Perez’s case to allow the correction of the ALJ’s errors. We believe that the district court acted properly in re*715manding; this is not a case “where further administrative proceedings would serve no useful purpose.” Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir.1996). We therefore affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.